Citation Nr: 1736332	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  13-06 393A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to an initial compensable rating for hairy cell leukemia and residuals thereof. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.Yaffe, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1951 to January 1972, to include service in the Republic of Vietnam. 

This matter comes before the Board of Veterans' Appeals (Board) from a January 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland, which denied the Veteran's claim for his service-connected hairy cell leukemia. 
 
In April 2017, the Veteran testified at a Central Office hearing in front of the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record. 

With respect to the claims for increased ratings, the Board must consider the potential application of various other provisions of the regulations concerning VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1995).  Based on the evidence of record, the Board has granted the issue of entitlement to special monthly compensation (SMC) at the housebound rate.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  VA received the Veteran's original service connection claim for hairy cell leukemia on December 9, 2008.

2.  The medical evidence dated since the beginning of the claim does not demonstrate that the Veteran's leukemia was in an active disease phase; the chemotherapy treatment phase had been completed prior to the date of claim.

3.  The residuals of the Veteran's service-connected hairy cell leukemia require red blood cell transfusions at least once a year but less than every three months.


CONCLUSIONS OF LAW

1.  For the entire period on appeal, the criteria for a 100 percent rating for hairy cell leukemia are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.117 Diagnostic Code (DC) 7703 (2016).

2.  For the entire period on appeal, the criteria for 30 percent disability rating, but not higher, for anemia requiring red blood cell transfusions at least once a year but less than every three months have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.117 Diagnostic Code (DC) 7716 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In this case, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Further, as noted in the introduction, the Veteran was provided with a hearing before the undersigned VLJ.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that the provisions of 38 C.F.R. § 3.103 (c) (2) (2015) require that the hearing officer who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues, and (2) the duty to suggest the submission of evidence that may have been overlooked. 
Here, the notice requirements under Bryant were effectively satisfied during the hearing conducted during the appeal period.  Notably, the VLJ elicited testimony regarding the claim on appeal.  It was clear during the hearing that the Veteran had a full understanding of the issue then on appeal.  VA has complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.  The Veteran has not asserted that VA failed to comply with the provisions of 38 C.F.R. § 3.103(c)(2) nor identified any prejudice in the conduct of the hearing.

Background

In a May 2009 letter in support of the Veteran's claim for hairy cell leukemia, the Veteran's private physician indicated that he was evaluated for pancytopenia, which required a bone marrow examination that led to a diagnosis of hairy cell leukemia in 2007.  It was further noted that the Veteran had been treated with chemotherapy with 2CDA in 2007 and that it was the physician's opinion that exposure to Agent Orange is the cause for his hairy cell leukemia. 

In March 2010, the Veteran underwent a VA examination in connection with his claim for hairy cell leukemia.  The examiner noted that the Veteran was diagnosed with hairy cell leukemia in 2007, although lab results showed abnormalities earlier, in 2006.  The examiner further noted that the condition was improved and that current treatment included red blood cell transfusions at least once a year but less than every three months.  The examiner further noted that the Veteran went through chemotherapy treatment in February 2007 with good response and that he was not undergoing any current treatments.  The examiner noted the location of the leukemia and chemotherapy treatment to be blood, fingers, hands, and face.  The examiner further noted a history of hypertension requiring continuous medication, dizziness, non-anginal chest pain dyspnea on mild exertion, lightheadedness, weakness, and bleeding tendency.  The examiner also noted that the Veteran gained weight described as "10 percent compared to baseline," and had signs of anemia described as "conjunctival pallor."  It was further noted that there were signs of ruddiness with few ecchymoses on dorsal aspect of hands with few areas of peeling skin on fingertips, bilaterally. 

Blood results showed hemoglobin levels of 14.5 g/dl indicating that normal range was between 13.2 and 17.3.  His neutrophils levels were indicated to be abnormally high at 77.8 when normal range was noted to be 38.1 to 75, and his lymphocytes levels were indicated to be abnormally low at 13.3 when normal range was noted to be 11.9 to 43.1.  The examiner concluded that the diagnosis was "hairy cell leukemia, currently treated and doing well after chemotherapy" and stated that the status of the disease at the time of the examination was "in remission."  

In June 2014, the Veteran's private physician wrote an additional letter in support of his claim.  It was noted that the Veteran has been under the care of the physician for hairy cell leukemia since 2007 and that during that time he underwent chemotherapy treatment in 2007.  The physician further stated that the Veteran remains in remission and that it is possible or his hairy cell leukemia to reoccur in the future.  

In July 2014, the private physician sent an additional letter in which he added that after his chemotherapy treatment in 2007, the Veteran has been followed by his office regularly, initially on a very frequent basis, and later on a regular basis to ensure that he does not have reoccurrence of hairy cell leukemia and or other secondary malignancies. 

In a March 2015 letter, the Veteran stated that he was frustrated by the non-compensable rating for his hairy cell leukemia and indicated that the disease (was active for about three years during the treatment phase and it can be shown both by his VA and private medical records.  

Increased Rating Claim - Applicable Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25 (2016).  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2016).  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20.

Evidence to be considered in the appeal of an initial assignment of a disability rating is not limited to that reflecting the current severity of the disorder.  Fenderson v. West, 12 Vet. App. 119 (1999).  In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation has been disagreed with, it is possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period. Id. at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him or her through their senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. 303.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran seeks a higher rating for hairy cell leukemia.  Diagnostic Code 7703 provides that leukemia is rated 100 percent with active disease or during a treatment phase.  The disorder is otherwise rated as anemia (Diagnostic Code 7700) or as aplastic anemia (Diagnostic Code 7713), whichever would result in the greater benefit.  The following note was added to Diagnostic Code 7703 that provides a 100 percent rating shall continue beyond the cessation of any surgical, radiation, antineoplastic chemotherapy or other therapeutic procedures.  Six months after discontinuance of such treatment, the appropriate disability rating shall be determined by mandatory VA examination.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of § 3.105(e) of this chapter.  If there has been no recurrence, rate on residuals.  38 C.F.R. § 4.117 (2016).

Under the provisions of Diagnostic Code 7700 for anemia, a 10 percent evaluation is warranted if hemoglobin is 10 gm/100 ml or less with findings such as weakness, easy fatigability or headaches.  A 30 percent evaluation is warranted if hemoglobin is 8 gm/100 ml or less, with findings such as weakness, easy fatigability, headaches, lightheadedness, or shortness of breath.  A 70 percent evaluation is warranted if hemoglobin is 7 gm/100 ml or less, with findings such as dyspnea on mild exertion, cardiomegaly, tachycardia or syncope.  38 C.F.R. § 4.117 (2016).

Under the provisions of Diagnostic Code 7716 for aplastic anemia, a 30 percent evaluation is warranted for aplastic anemia requiring transfusion of platelets or red cells at least once per year but less than once every three months, or; infections recurring at least once per year but less than once every three months.  A 60 percent evaluation is warranted for aplastic anemia requiring transfusion of platelets or red cells at least once every three months, or; infections recurring at least once every three months.  38 C.F.R. § 4.117 (2016).

Hairy Cell Leukemia - Analysis

The record reflects that the Veteran's hairy cell leukemia was diagnosed in February 2007.  The Veteran filed his claim for service connection for hairy cell leukemia on December 9, 2008.  The RO assigned a noncompensable rating under Diagnostic Code 7703 for leukemia, effective the date of his claim.  

Diagnostic Code 7703

At the outset, the Board recognizes the Veteran's argument that he is entitled to a 100 percent rating for the active phase of his leukemia under DC 7703 prior to the date of claim; however, the medical evidence demonstrates that the disease was not in an active stage when he filed his claim.  The Board is sympathetic to the Veteran's condition prior to the date he submitted his claim for benefits; however, VA law dictates that the effective date of an award of compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is the later. 38 U.S.C.A. § 5110 (a) (West 2014); 38 C.F.R. § 3.400 (2016).  Unless otherwise provided, the effective date of compensation will not be earlier than the date of receipt of the claimant's application.  38 U.S.C.A. § 5110 (a).  Accordingly, the focus of the Board's analysis is from the date of claim, forward.

From the date of the claim, forward, the Board finds that a 100 percent rating is not warranted under DC 7703.  The Veteran asserts that his leukemia was active until March 17, 2010, when he was told he was "all good."  However, as reflected above, the Veteran's private physician stated that he received chemotherapy treatment only in 2007 and was only followed up after and the March 2010 VA examiner affirmatively indicated that the Veteran disease was in remission.

Additionally, the Board notes that in his April 2017 hearing testimony, the Veteran's representative asserted that while the VA examiner stated that the last date of treatment was 2007, it was never indicated that the disease was not active after that date.  The representative contested that it could be that the disease was active at a later date.  However, the March 2010 examiner clearly stated that the disease was in remission and only under chemotherapy treatment in 2007, which is supported by the Veteran's treating hematologist.  The Board recognizes that the Veteran has had fluctuations in his blood count and his statement that it was not a "done deal" until approximately the end of 2010 when the physician told him "look, you're okay."  Even considering the fact that the Veteran's physician kept a watchful eye on the Veteran's disease, the disease itself has not been found to be active or in a chemotherapy phase since the beginning of the claim.  Furthermore, the Board finds that the objective letters written by the private hematologist do not indicate that the hairy cell leukemia was active during the period on appeal.  In fact, the letters continuously make reference to 2007 as the date of chemotherapy and while the Veteran has been followed since then regularly, at no point does the medical evidence show that the disease was active.  

Additionally, the Board notes that while the Veteran is competent to describe how he felt at the time of treatment, the effect of his hairy cell leukemia on his overall functionality and the possible presence of any residuals, he is not competent to opine as to the date in which the disease was in remission.  The Board finds that an opinion as to whether hairy cell leukemia was active or in remission is a medically complex question that can only be answered by a medical professional with the appropriate training and knowledge.  As such, the Veteran's lay assertion as to the activity of his disease is assigned no probative weight.  The Veteran's lay assertions are inconsistent with, and outweighed by the competent medical evidence.  

Accordingly, the Board finds that the competent medical evidence of record indicates that the Veteran's leukemia was not active during the period on appeal. 

Residuals of Hairy Cell Leukemia

As the Board has determined that the Veteran's hairy cell leukemia has not been active since the date of the claim, his disease must be evaluated based on its residuals.  

In this regard, the Board considered the Veteran's alternative theory that his leukemia residuals entitle him to a 30 percent disability rating under DC 7716.  The Board's review of the medical evidence does demonstrate that his leukemia requires that he undergo blood transfusions once a year but less than once every three months, as reflected by the March 2010 VA examination.  

However, an even higher rating of 60 percent under DC 7716 is not warranted because the competent medical evidence does not show the need for blood transfusions at least once every three months or recurring infections once every three months.  The Board notes that treatment notes from September 2007 indicate the Veteran had infections in 2007, so during the active phase; however, as noted, these treatment notes are outside of the Board's jurisdiction, because they were completed earlier than the period on appeal. 


ORDER

For the entire period on appeal, entitlement to an initial compensable rating of 30 percent, but not higher, for residuals of hairy cell leukemia under Diagnostic Code 7716 is granted, subject to regulations governing the payment of monetary benefits.



____________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


